Citation Nr: 1300030	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  11-23 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis B.  

3.  Entitlement to service connection for a thoracolumbar spine disorder. 


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from July 1969 to March 1977.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the RO in Montgomery, Alabama.  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand of the issues on appeal is required in order to provide the Veteran with a hearing.  The Board may decide an appeal only after affording the Veteran an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 20.700(a) (2012).  In his August 2011 Substantive Appeal, the Veteran requested a Board videoconference hearing at the RO.  No such hearing has been held and the Veteran's hearing request has not been withdrawn.  Consequently, a videoconference hearing must be scheduled before deciding this appeal, with notice sent to the Veteran's address of record.  As such, this claim must be remanded.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at his local RO at the earliest opportunity.  Notify the Veteran and his attorney of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



